Name: Commission Regulation (EEC) No 2702/85 of 25 September 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/8 Official Journal of the European Communities 27. 9 . 85 COMMISSION REGULATION (EEC) No 2702/85 of 25 September 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (6), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment Q, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, whereas on 6 May 1985 the Commission of the Euro ­ pean Communities decided to grant, under Commu ­ nity measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (10), as last amended by Regulation (EEC) No 3323/81 (") ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1985. For the Commission Frans ANDRIESSEN Vice-President C) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 166, 25 . 6. 1976, p. 1 . (&lt;) OJ No L 107, 19 . 4. 1984, p. i3 .Is) OJ No L 281 , 1 . 11 . 1975, p. 89 . j6) OJ No L 352, 14. 12. 1982, p. 1 . f) OJ No L 54, 23. 2. 1985, p. 1 . C) OJ No 106, 30 . 10 . 1962, p. 2553/62. O OJ No L 263, 19 . 9 . 1973, p. 1 . ( ,0) OJ No L 192, 26 . 7. 1980, p . 11 . (") OJ No L 334, 21 . 11 . 1981 , p . 27 . 27. 9 . 85 Official Journal of the European Communities No L 256/9 ANNEX I 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Indonesia , Algeria, Jordan, Sudan, Burundi, Mozambique  Tanzania  Zaire (Lot A) 4. Product to be mobilized : common wheat flour 5 . Total quantity : 3 908 tonnes (5 354 tonnes of cereals) 6 . Number of lots : two A : 622 tonnes (Zaire) B : 3 286 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©reales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags :  jute sacks 400 g, lined with polypropylene sacks of 110 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A : 622 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ZAIRE / FARINE DE FROMENT / CARITAS / 50222 / KINSHASA VIA MATADI / ACTION DE CARITAS B / POUR DISTRIBUTION GRATUITE' B : 427 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / INDONESIA / WHEAT FLOUR / ASNC / 54103 / IRAN JAYA VIA JAKARTA / ACTION OF ASNC / FOR FREE DISTRIBUTION' 1 300 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ALGERIE / FARINE DE FROMENT / WCC / 50708 / TINDOUF VIA ALGER / ACTION DEWCC / POUR DISTRIBUTION GRATUITE' 175 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / JORDAN / WHEAT FLOUR / CATHWEL / 50151 / AQABA / ACTION OF CRS / FOR FREE DISTRIBU ­ TION' 350 tonnes : 'GIFT OF THE EUROPEAN COMMUNITY / SUDAN / WHEAT FLOUR / DKW / 52337 / KHARTOUM VIA PORT SUDAN / ACTION OF DKW / FOR FREE DISTRI ­ BUTION' 500 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SUDAN / WHEAT FLOUR / DIA / 51111 / HIMBOL VIA PORT SUDAN / ACTION OF DIA / FOR FREE DISTRIBUTION' No L 256/ 10 Official Journal of the European Communities 27. 9 . 85 500 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SUDAN / WHEAT FLOUR / OXFAM B / 50816 / PORT SUDAN / ACTION OF OXFAM B / FOR FREE DISTRIBUTION' 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SUDAN / WHEAT FLOUR / ASNC / 54104 / PORT SUDAN / ACTION OF ASNC / FOR FREE DISTRI ­ BUTION' 100 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / BURUNDI / FARINHA DE TRIGO / CARITAS B / 50224 / BUJUMBURA VIA MOMBASA / ACÃ Ã O DE CARITAS B / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 65 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / FARINHA DE TRIGO / DKW / 52333 / MAPUTO / ACÃ Ã O DE DKW / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 100 tonnes 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / FARINHA DE TRIGO / DKW / 52334 / MAPUTO / ACÃ Ã O DE DKW / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 200 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / FARINHA DE TRIGO / DKW / 52336 / MAPUTO / ACÃ Ã O DE DKW / DESTINADO A DISTRIBUIÃ Ã O DISTRIBUIÃ Ã O GRATUITA' 1 50 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SUDAN / WHEAT FLOUR / DKW / 52338 / JUBA VIA MOMBASA / ACTION OF DKW / FOR FREE DISTRIBUTION' 219 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / TANZANIA / WHEAT FLOUR / CARITAS / 50335 / DAR-ES-SALAAM / ACTION OF CARITAS N / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : A : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. B : a Community port. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 8 October 1985 16. Shipment period : 1 to 30 November 1985 17. Security : 12 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs . M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. 27. 9 . 85 Official Journal of the European Communities No L 256/ 11 ANNEX II 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Kenya, Mozambique, Republic of Cape Verde, Burkina Faso, Uganda, Dominican Republic 4. Product to be mobilized : maize 5. Total quantity : 2 700 tonnes 6. Number of lots : one (in 13 parts) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 % , of which :  percentage of broken grains : 3 % ("broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / KENYA / MAIZE / CAID / 54700 / MOMBASA / ACTION OF CAID / FOR FREE DISTRIBUTION' 500 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / MILHO / WCC / 50709 / SOFALA VIA MAPUTO / ACÃ Ã O DO WCC / DESTINADO Ã DISTRI ­ BUIÃ Ã O GRATUITA' 100 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / MILHO / CARITAS / 50445 / BEIRA ACÃ ÃO DO CARITAS GERMANICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 100 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / MILHO / CARITAS / 50446 / NACALA / ACÃ Ã O DO CARITAS GERMANICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 300 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / MILHO / CARITAS / 50447 / QUELIMANE / ACÃ Ã O DO CARITAS GERMANICA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 300 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / MILHO / CAID / 54701 / MAPUTO / ACÃ Ã O DO CAID / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' No L 256/12 Official Journal of the European Communities 27. 9 . 85 250 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / CABO VERDE / MILHO / OXFAM B / 50812 / PRAIA / ACÃ Ã O DO OXFAM B / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 250 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / CABO VERDE / MILHO / OXFAM B / 50813 / PRAIA / ACÃ Ã O DO OXFAM B / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA' 100 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / BURKINA FASO / MAIS / CINTERAD / 53400 / DORI VIA ABIDJAN / ACTION DE CINTERAD / POUR DISTRIBUTION GRATUITE' 100 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / BURKINA FASO / MAIS / CINTERAD / 53401 / NATITINGOU VIA COTONOU / ACTION DE CINTERAD / POUR DISTRIBUTION GRATUITE' 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / KENYA / MAIZE / DKW / 52331 / NAIROBI VIA MOMBASA / ACTION OF DKW / FOR FREE DISTRIBUTION' 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UGANDA / MAIZE / ICR / 54601 / NAMALU VIAMOMBASA / ACTION OF ICR / FOR FREE DISTRIBUTION' 1 00 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / DOMINICAN REPUBLIC / MAIZE / OXFAM B / 50815 / PUERTO PLATA / ACTION OF OXFAM B / FOR FREE DISTRIBUTION' 11 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 8 October 1985 16. Shipment period : 1 to 30 November 1985 17 . Security : 6 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 27. 9 . 85 Official Journal of the European Communities No L 256/13 ANNEX III 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Senegal, Philippines, Burkina Faso, Indonesia, Kenya, Somalia, Gambia, Mauritania 4. Product to be mobilized : fully milled long grain rice (non-parboiled) 5. Total quantity : 2 256 tonnes (6 540 tonnes of cereals) 6 . Number of lots : two  A : 898 tonnes (Burkina Faso, Philippines) (four parts)  B : 1 358 tonnes (Senegal, Indonesia, Kenya, Somalia, Gambia, Mauritania) (eight parts) 7 . Intervention agency responsible for conducting the procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5% maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A : 1 28 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / BURKINA FASO / RIZ / CATHWEL / 50140 / OUAGADOUGOU VIA ABIDJAN / ACTION DE CRS / POUR DISTRIBUTION GRATUITE' 70 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / BURKINA FASO / RIZ / SSI / 53008 / OUAHIGOUYA VIA ABIDJAN / ACTION DE SSI / POUR DISTRIBUTION GRATUITE' 500 tonnes 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / BURKINA FASO / RIZ / OXFAM B / 50814 / OUAGADOUGOU VIA ABIDJAN / ACTION DE OXFAM B / POUR DISTRIBUTION GRATUITE' 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / PHILIPPINES / RICE / CATHWEL / 50145 / LEGASPI / ACTION DE CRS / FOR FREE DISTRIBUTION' B : 300 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / INDONESIA / RICE / CATHWEL / 50142 / MAUMERE / ACTION OF CRS / FOR FREE DISTRIBUTION' 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / INDONESIA / RICE / CATHWEL / 50158 / PONTIANAK / ACTION OF CRS / FOR FREE DISTRIBU ­ TION' 170 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / KENYA / RICE / CATHWEL / 50143 / NAIROBI VIA MOMBASA / ACTION OF CRS / FOR FREE DISTRIBUTION' No L 256/ 14 Official Journal of the European Communities 27. 9 . 85 185 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / SENEGAL / RIZ / CATHWEL / 50147 / DAKAR / ACTION DE CRS / POUR DISTRIBUTION GRATUITE' 100 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SOMALIA / RICE / CARITAS / 50615 / MOGADISHU / ACTION OF CARITAS I / FOR FREE DISTRI ­ BUTION' 100 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / GAMBIA / RICE / CATHWEL / 50149 / BANJUL / ACTION OF CRS / FOR FREE DISTRIBUTION' 200 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / MAUTITANIA / RIZ / DKW / 52332 / NOUAKCHOTT / ACTION DE DKW / POUR DISTRIBU ­ TION GRATUITE' 103 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / MAURITANIA / RIZ / SSI / 53013 / NOUAKCHOTT / ACTION DE SSI / POUR DISTRIBUTION GRATUITE' 1 1 . Port of shipment : Any Community port 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 7 October 1985 16. Shipment period : 1 to 30 November 1985 1 7 . Security : 1 2 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. Each part of lot A has to be delivered in containers of 20 feet 'FCL/LCL shipper s count-load and stowage'. Each container to be sealed with a numbered locktainer bolt, the number of which must appear on each transport document. 27. 9 . 85 Official Journal of the European Communities No L 256/15 ANNEX IV 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Rwanda, Uganda, Peru, Tanzania, Colombia 4. Product to be mobilized : rolled oats 5 . Total quantity : 1 340 tonnes (2 311 tonnes of cereals) 6 . Number of lots : two  A : 360 tonnes (Rwanda, Uganda)  B : 980 tonnes 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : maximum 12% ash content : maximum 2,3 % of dry matter crude fibre : maximum 1,5 % of dry matter husk content : maximum 0,10% of dry matter protein content : not less than 12% of dry matter 10 . Packaging : in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags in letters at least 3 cm high : A : 100 tonnes (2) : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / RWANDA / FLOCONS D'AVOINE / CARITAS / 50223 / KIGALI VIA MOMBASA / ACTION DE CARITAS B / POUR DISTRIBUTION GRATUITE' 260 tonnes (2) : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UGANDA / ROLLED OATS / DKW / 52343 / KAMPALA VIA MOMBASA / ACTION OF DKW / FOR FREE DISTRIBUTION' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. (2) Each part of lot A has to be delivered in containers of 20 feet 'FCL/LCL shipper's count-load and stowage'. Each container to be sealed with a numbered locktainer bolt, the number of which must appear on each transport document. No L 256/16 Official Journal of the European Communities 27. 9 . 85 B : 300 tonnes : 'DONACION DE LA COMUNIDADE ECONÃ MICA EUROPEIA / PERU / COPOS DE AVENA / CARITAS / 50336 / LIMA VIA CALLAO / ACCION DO CARITAS / DESTINADO A DISTRIBUCION GRATUITA' 114 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / TANZANIA / ROLLED OATS / DKW / 52339 / DAR-ES-SALAAM / ACTION OF DKW / FOR FREE DISTRI ­ BUTION' 30 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / TANZANIA / ROLLED OATS / DKW / 52340 / TUNDURU VIA MIWARA / ACTION OF DKW / FOR FREE DISTRIBUTION' 30 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / TANZANIA / ROLLED OATS / DKW / 52341 / MWANZA VIA TANGA / ACTION OF DKW / FOR FREE DISTRIBUTION' 30 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / TANZANIA / ROLLED OATS / DKW / 52342 / OTUBOI VIA MOMBASA / ACTION OF DKW / FOR FREE DISTRIBUTION' 476 tonnes : 'DONACION DE LA COMUNIDADE ECONÃ MICA EUROPEIA / COLOMBIA / COPOS DE AVENA / CARITAS / 50334 / ST. MARTA / ACCION DO CARITAS N / DESTINADO A DISTRIBUCION GRATUITA' 11 . Port of shipment : A : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period B : a Community port 12. Delivery stage : fob 1 3 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 8 October 1985 16 . Shipment period : 1 to 30 November 1985 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam 27. 9 . 85 Official Journal of the European Communities No L 256/ 17 ANNEX V 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Guinea Bissau, Mozambique, Mauritania, St Vincent 4. Product to be mobilized : common wheat 5 . Total quantity : 900 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (tÃ ©lex OFIBLE 200 490 F). 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which  has the minimum physical qualities required for common wheat of breadmaking quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging :  in new bags (jute sacks of a minimum weight of 600 g)  net weight of the bags : 50 kilograms  marking on the bags (in letters at least 5 cm high) : 200 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / GUINÃ -BISSAU / TRIGO / ULF / 51207 / BISSAU / ACÃ Ã O DE ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 400 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOÃ AMBIQUE / TRIGO / ULF / 51206 / MAPUTO / ACÃ Ã O DE ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 200 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / MAURITANIE / FROMENT / SSI / 53012 / NOUAKCHOTT / ACTION DE SSI / POUR DISTRIBUTION GRATUITE' 100 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ST VINCENT / WHEAT / ULF / 51205 / KINGSTOWN / ACTION OF ULF / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 8 October 1985 16 . Shipment period : 1 to 30 November 1985 1 7. Security : 1 2 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam , No L 256/ 18 Official Journal of the European Communities 27. 9 . 85 ANNEX VI 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country * of destination : Sudan 4. Product to be mobilized : maize flour 5 . Total quantity : 202 tonnes (343 tonnes of cereals) 6 . Number of lots : one (in two parts)  A : 73 tonnes  B : 1 29 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (11.01 EI) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : maximum 1 3 %  acidity : 0,6 % maximum 10. Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SUDAN / MAIZE FLOUR / CARITAS / 50618 / JUBA VIA MOMBASA / ACTION OF CARITAS I / FOR FREE DISTRIBUTION' B : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / SUDAN / MAIZE FLOUR / CARITAS / 50617 / KHARTOUM VIA PORT SUDAN / ACTION OF CARITAS I / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 8 October 1985 16 . Shipment period : 1 to 30 November 1985 17 . Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. Part A has to be delivered in containers of 20 feet 'FCL/LCL shipper s count-load and stowage . Each container to be sealed with a numbered locktainer bolt, the number of which must appear on each transport document.